Name: Commission Regulation (EC) NoÃ 1216/2008 of 5Ã December 2008 amending Council Regulation (EC) NoÃ 872/2004 concerning further restrictive measures in relation to Liberia
 Type: Regulation
 Subject Matter: international affairs;  Africa;  civil law;  economic conditions
 Date Published: nan

 6.12.2008 EN Official Journal of the European Union L 328/26 COMMISSION REGULATION (EC) No 1216/2008 of 5 December 2008 amending Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 872/2004 concerning further restrictive measures in relation to Liberia (1), and in particular Article 11(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 872/2004 lists the natural and legal persons, bodies and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 2 and 24 October and on 10 November 2008, the Sanctions Committee of the United Nations Security Council decided to amend the list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Annex I should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 872/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 2008. For the Commission Eneko LANDÃ BURU Director-General for External Relations (1) OJ L 162, 30.4.2004, p. 32. ANNEX Annex I to Council Regulation (EC) No 872/2004 is amended as follows: (1) The following natural person shall be removed: Charles R. Bright. Date of birth: 29.8.1948. Other information: former Minister of Finance. (2) The entry Ali Kleilat. Date of birth: 10.7.1970. Place of birth: Beirut. Nationality: Lebanese shall be replaced by: Ali Kleilat (alias (a) Ali Qoleilat, (b) Ali Koleilat Delbi). Date of birth: 10.7.1970. Place of birth: Beirut. Nationality: Lebanese. Passport No: 0508734. National Registry No: 2016, Mazraa. Other information: Businessman, involved in arms delivery to Charles Taylor in 2003. Still, in relation with former Liberian President Charles Taylor. (3) The entry Agnes Reeves Taylor (alias Agnes Reeves-Taylor). Date of birth: 27.9.1965. Nationality: Liberian. Other information: former wife of former President Charles Taylor. Former Permanent Representative of Liberia to the International Maritime Organisation. Former senior member of the Liberian Government shall be replaced by: Agnes Reeves Taylor (alias Agnes Reeves-Taylor). Date of birth: 27.9.1965. Nationality: Liberian. Other information: (a) Former wife of former President Charles Taylor with ongoing ties to him; (b) Former Permanent Representative of Liberia to the International Maritime Organisation; Former Senior Member of the Liberian Government. (c) Currently resident in the United Kingdom. (4) The entry Charles Ghankay Taylor (alias Charles MacArthur Taylor). Date of birth: (a) 1.9.1947, (b) 28.1.1948. Other information: former President of Liberia shall be replaced by: Charles Ghankay Taylor (alias (a) Charles MacArthur Taylor, (b) Jean-Paul Some, (c) Jean-Paul Sone). Date of birth: (a) 1.9.1947, (b) 28.1.1948. Other information: (a) Former President of Liberia, (b) Currently on trial in The Hague. (5) The entry Charles Chuckie  Taylor (Junior). Other information: son of former President Charles Taylor shall be replaced by: Charles Taylor (Junior) (alias (a) Chuckie Taylor (b) Charles McArthur Emmanuel Roy M. Belfast, (c) Junior Charles Taylor II). Other information: (a) Associate, adviser and son of former Liberian President Charles Taylor with ongoing ties to him, (b) Currently on trial in the United States of America).